                Case 16-12728-JTD         Doc 591     Filed 07/28/20    Page 1 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:
                                                         Chapter 11
                                                         Case No. 16-12728 (JTD)
 NNN 400 CAPITOL CENTER 16, LLC, et al.,
                                                         (Jointly Administered)

                          Debtors.
                                                         Related to D.I. 446

 NNN 400 CAPITOL CENTER, LLC, et al.,


                          Plaintiffs,


 v.
                                                         Adv. No. 18-50384-JTD

 WELLS FARGO BANK, N.A., AS TRUSTEE
 FOR THE REGISTERED HOLDERS OF COMM                      Related to Adv. D.I. 564
 2006-C8 COMMERCIAL MORTGAGE
 PASSTHROUGH CERTIFICATES; et al.,


                        Defendants.


   LENDER DEFENDANTS’ MOTION IN LIMINE TO BAR RUBIN & RUBIN FROM
              CALLING THOMAS FRANCELLA AS A WITNESS

          Lender Defendants respectfully move this Court for the entry of an order in limine

barring Rubin & Rubin, P.A. (“Rubin & Rubin”) from calling Mr. Thomas Francella (“Mr.

Francella”) as a witness at the July 29 and 30, 2020 evidentiary hearing (“Hearing”) in

connection with the Motion of the United States Trustee to Revoke or Terminate Retention of

Rubin and Rubin, P.A. and Disallow Fees and Expenses of Rubin and Rubin, P.A. and Seth

Denison (Adv. D.I. 564; Bankr. D.I. 446) (the “Motion”) and the Joinders of Lender Defendants


DM3\6958388.1
                Case 16-12728-JTD       Doc 591        Filed 07/28/20   Page 2 of 5




(Adv. D.I. 620; Bankr. D.I. 460) and Somera Road Inc. (Adv. D.I. 622; Bankr. D.I. 462) to the

Motion (together, the “Joinders”). In support thereof, Lender Defendants state as follows:

          1.    On July 15, 2020, Rubin & Rubin disclosed Mr. Francella, one of the Debtors’

attorneys, as a witness who Rubin & Rubin may call to testify at the Hearing.

          2.    On July 17, 2020, the Court ordered Rubin & Rubin to disclose the anticipated

substance of its witnesses’ testimony by July 20, 2020 at 12:00 p.m. Eastern. The purpose of

that disclosure was to give the other parties (i.e., the U.S. Trustee, Lender Defendants, and

Somera) sufficient time to determine whether they had to depose Rubin & Rubin’s witnesses in

advance of the Hearing.

          3.    Rubin & Rubin provided summaries on July 20, 2020 which, while generic and

therefore deficient, nonetheless confirmed the need to depose Rubin & Rubin’s witnesses in

advance of the hearing. For example, Rubin & Rubin disclosed that Mr. Francella has “personal

knowledge of exculpatory facts,” but Rubin & Rubin did not identify those “exculpatory facts”

or even the general topics to which they relate.

          4.    Lender Defendants therefore contacted Rubin & Rubin’s counsel on July 20, 2020

to discuss deposition scheduling, provided Lender Defendants’ availability for depositions on

July 22, 23, and 24, 2020, and asked Rubin & Rubin to provide confirmed deposition dates and

times by 2:00 p.m. Eastern on July 21, 2020.

          5.    Rubin & Rubin did not confirm any deposition by July 21, 2020 at 2:00 p.m.

Eastern, and Lender Defendants therefore contacted the Court to request a teleconference to

discuss the deposition issues. The U.S. Trustee joined in Lender Defendants’ request for a

teleconference.

          6.    On July 21, 2020, in response to Lender Defendants’ and the U.S. Trustee’s


                                                   2
DM3\6958388.1
                Case 16-12728-JTD       Doc 591      Filed 07/28/20       Page 3 of 5




teleconference request, the Court ruled that it will “consider motions in limine at the hearing on

July 29th to prevent the testimony of any witness for whom a reasonable request for a short (two

hour) telephone deposition was denied prior to the hearing.”

          7.    Lender Defendants again asked Rubin & Rubin’s counsel that same day (i.e.,

July 21, 2020) to produce Mr. Francella for a two-hour remote deposition on July 23, 2020.

          8.    On July 22, 2020, Rubin & Rubin’s counsel informed the other parties’ counsel

and the Court that Mr. Francella “is represented by Mr. John McDonald [(“Mr. McDonald”)] of

Cozen O’Connor. We have forwarded Ms. Murarova’s request for a deposition of Mr. Francella

to Mr. McDonald and he told us that he will reach out to her directly.”

          9.    On July 22, 2020, Lender Defendants asked Mr. McDonald to confirm

Mr. Francella’s deposition for July 23, 2020, which Lender Defendants had previously requested

from Rubin & Rubin’s counsel.

          10.   In the evening of July 22, 2020, Mr. McDonald responded to Lender Defendants’

email. Mr. McDonald did not provide any confirmed deposition date or time for Mr. Francella,

but instead stated that “firm policy requires me to confer with the firm’s General Counsel. Once

that process has been completed, I will be sure to circle back to you.”

          11.   Mr. McDonald repeated essentially the same comments in a follow up email on

the afternoon of July 23, 2020, but promised that he would “get back to [Lender Defendants] as

soon as [he] complete[s] that process” with Cozen O’Connor’s General Counsel.

          12.   Mr. McDonald took that position in his July 23, 2020 afternoon email to Lender

Defendants’ counsel notwithstanding that earlier in the morning on the same day, at

approximately 11:00 a.m., Mr. McDonald accepted service of a trial subpoena served on

Mr. Francella by Somera’s counsel and confirmed to Somera’s counsel that “Tom intends to be


                                                 3
DM3\6958388.1
                Case 16-12728-JTD        Doc 591        Filed 07/28/20    Page 4 of 5




there on Wed.” Thus, it appears that as of the morning on July 23, 2020 (i.e., before

Mr. McDonald sent his July 23, 2020 email to Lender Defendants concerning an allegedly

ongoing internal process for Mr. Francella’s appearance at a deposition), Mr. McDonald had

apparently already obtained approval for Mr. Francella’s appearance at a public hearing.

          13.    Mr. McDonald finally responded to Lender Defendants’ counsel today at

approximately 3:30 p.m. Central/4:30 p.m. Eastern. Mr. McDonald told Lender Defendants’

counsel at that late date and time that “we have decided not to produce Mr. Francella for a

deposition” and that “it is just more efficient to let Judge Dorsey call the balls and strikes on

privilege issues during the hearing itself as he has promised to do.”

          14.    Lender Defendants’ correspondence with Mr. Simon and Mr. McDonald is

attached hereto as Exhibits B, C, and D.

          15.    The Court should therefore preclude Rubin & Rubin from calling Mr. Francella at

the Hearing given Rubin & Rubin’s failure to produce Mr. Francella for a deposition in response

to Lender Defendants’ reasonable request for that deposition.

          WHEREFORE, for the foregoing reasons, Lender Defendants respectfully request that

the Court enter an order in limine, in substantially the form attached hereto as Exhibit A, barring

Rubin & Rubin from calling Mr. Francella as a witness at the Hearing.


Dated: July 28, 2020                                  Respectfully submitted,
      Wilmington, Delaware
                                                      /s/ Sommer L. Ross
                                                      Sommer L. Ross, Esquire (DE 4598)
                                                      Duane Morris LLP
                                                      222 Delaware Avenue, Suite 1600
                                                      Wilmington, DE 19801-1659
                                                      Telephone: (302) 657-4900
                                                      Facsimile: (302) 657-4901
                                                      slross@duanemorris.com


                                                  4
DM3\6958388.1
                Case 16-12728-JTD   Doc 591    Filed 07/28/20     Page 5 of 5




                                              -and-

                                              Meagen Leary, Esquire (Pro Hac Vice)
                                              Duane Morris LLP
                                              Spear Tower One Market Plaza, Suite 2200
                                              San Francisco, CA 94105-1127
                                              Phone: (415) 957-3230
                                              Facsimile: (415) 520-0291
                                              meleary@duanemorris.com

                                              -and-

                                              Paul E. Chronis, Esquire (Pro Hac Vice)
                                              Elinor M. Murarova, Esquire (Pro Hac Vice)
                                              190 South LaSalle Street, Suite 3700
                                              Chicago, IL 60603-3433
                                              Phone: (312) 499-6765
                                              Facsimile: (312) 577-0728
                                              pechronis@duanemorris.com
                                              ehart@duanemorris.com

                                              Counsel to Counsel to Wells Fargo Bank,
                                              N.A., as Trustee for the Registered Holders of
                                              COMM 2006-C8 Commercial Mortgage
                                              Pass-Through Certificates, LNR Partners,
                                              LLC, Berkadia Commercial Mortgage, LLC,
                                              Little Rock-400 West Capitol Trust, and
                                              Taconic Capital Advisors, LP




                                          5
DM3\6958388.1
